907 F.2d 114
66 A.F.T.R.2d 90-5453, 90-2 USTC  P 50,403,Bankr. L. Rep.  P 73,542
In re Betty TOMLAN, Debtor.Ian LEDLIN, Trustee, Plaintiff-Appellee,v.UNITED STATES of America, Defendant-Appellant.
No. 89-35673.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted June 8, 1990.Decided July 12, 1990.

Gary R. Allen, U.S. Dept. of Justice, Tax Div., Washington, D.C., for defendant-appellant.
Allan Galbraith, Carlson & Drewelow, Wenatchee, Wash., for plaintiff-appellee.
Appeal from the United States District Court for the Eastern District of Washington;  Justin L. Quackenbush, District Judge, Presiding.
Before WRIGHT, WALLACE and KOZINSKI, Circuit Judges.
PER CURIAM:


1
We consider whether the IRS must timely file a proof of its unsecured claims in order to obtain priority status in a Chapter 13 bankruptcy.  We conclude that it must, adopting as our own the excellent opinion of Judge Quackenbush below, reported at 102 B.R. 790 (E.D.Wash.1989).


2
AFFIRMED.